—Order, Supreme Court, New York County (Herman Cahn, J.), entered April 22, 1997, which denied plaintiffs motion for summary judgment, and, upon a search of the record, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the IAS Court that the Temporary Insurance Receipt at issue was unambiguous, and that since the three preconditions set forth therein were not satisfied, temporary coverage under the receipt was properly denied (see, Taft v Equitable Life Assur. Socy., 173 AD2d 267). Concur — Milonas, J. P., Wallach, Rubin, Mazzarelli and Saxe, JJ.